 1
                                                             U.S. District Judge Richard A. Jones
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10    ROBERT KETTLEBAND JR.,                             3:19-cv-05172-RAJ
        Plaintiff,
11
      vs.
12
      COMMISSIONER OF SOCIAL                             PROPOSED ORDER FOR
13
      SECURITY,                                          ATTORNEY FEES
14
        Defendant.

15
            The Court finds and orders an attorney fee of $13,219.39 pursuant to 42 U.S.C. §
16
     406(b). Such funds shall be paid to NW Disability benefits, LLC dba Kerr Robichaux &
17
     Carroll (TID XX-XXXXXXX), PO Box 14490, Portland, OR 97293. The attorney fee of
18   $3,860.33 allowed pursuant to the Equal Access to Justice Act will be refunded to Plaintiff
19   upon counsel’s receipt of the allowed 406(b) fee awarded.
            Dated this 30th day of June, 2021.
20

21

22
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
